           Case 1:19-vv-00597-UNJ Document 31 Filed 12/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-597V
                                        UNPUBLISHED


    DANIEL ANDREWS                                          Chief Special Master Corcoran
    Personal Representative of the
    Estate of NANCY ANDREWS,                                Filed: November 10, 2020

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                         Administration (SIRVA)

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
respondent.

                                   RULING ON ENTITLEMENT 1

      On April 22, 2019, Nancy Andrews 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA) after receiving an influenza (flu) vaccination on October 21, 2017.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2 The filing Petitioner, Nancy Andrews, passed away on June 10, 2020. ECF No. 22. Petitioner’s son, as
the personal representative of the Estate of Nancy Andrews, substituted the decedent as Petitioner on
October 9, 2020. ECF No. 24.

3 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00597-UNJ Document 31 Filed 12/14/20 Page 2 of 2




Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On November 9, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent reviewed the facts of this case and concluded that
Petitioner’s claim meets the Vaccine Table Criteria for SIRVA. Id. at 7. Respondent found
that Petitioner “had no history of pain, inflammation, or dysfunction of the affected
shoulder prior to intramuscular vaccine administration that would explain the alleged
signs, symptoms, examination findings, and/or diagnostic studies occurring after vaccine
injection; she more likely than not suffered the onset of pain within forty-eight hours of
vaccine administration; her pain and reduced range of motion were limited to the shoulder
in which the intramuscular vaccine was administered; and there is no other condition or
abnormality present that would explain her symptoms . . . .” and that she “suffered the
residual effects or complications of her injury for more than six months after vaccine
administration.” Id. at 7-8 (citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
